An unpublished order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

lN THE SUPREl\/[E COURT OF THE STATE OF NEVADA

STEPHAN AMALYAN AND No. 63306
COLLISION EXPERTS, LLC,

Appellants, 
 man
SHLOl\/[O FAINARU AND Dl\/[S jUL 0 3 2013

lNVESTl\/[ENTS, LLC,
TR/\ole K_ L;NDEMAN

Respondents. cLER :-"YWU~;
sv_£ _________ __

DEPUTY CLERK

ORDER DISMISSING APPEAL

On June 4, 2013, this matter was docketed without payment
of the requisite filing fee. On that same day, this court issued a notice
directing appellant to pay the filing fee within 10 days. The notice further
advised that failure to pay the fee within 10 days would result in the
dismissal of this matter. To date, appellant has not paid the filing fee or
otherwise responded to this court’s notice. Accordingly, cause appearing,
this appeal is dismissed.

lt is so ORDERED.

CLERKoFTHESUPRmMECoURT
TRACIE K. LINDEMAN

BY:  

cc: Hon. Stefany l\/[iley, District Judge
Hawkins, Boley & Aldabbagh
Edward D. Kania

S°""E“f,:c°°“ Eighth District Court Clerk

NEvADA

CLERK’S ORDER

(o>-l<.m am

/z) » /€15£¢